Department of Health

DEPARTMENTAL

and Human Services

APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,

Complainant

Vv.

Bootheel Petroleum Co., Inc.
d/b/a B J’s Kwik Shop,

Respondent.

Docket No.
FDA Docket No. F

. C-14-41
DA-2013-H-1252

Decision No. CR3037

Date: Decem|

INITIAL DECISION AND

The Center for Tobacco Products (CTP) fi

ber 19, 2013
DEFAULT JUDGMENT

ed an Administrative Complaint

(Complaint) against Respondent, Bootheel Petroleum Co., Inc. d/b/a B J’s Kwik

Shop, alleging facts and legal authority su:
civil money penalty of $250. Respondent

nor did Respondent request an extension o

ficient to justify the imposition of a
did not timely answer the Complaint,
f time within which to file an answer.

Therefore, I enter a default judgment against Respondent and order that

Respondent pay a civil money penalty in t

CTP began this case by serving a Complai

the Complaint with the Food and Drug Ad

ie amount of $250.

nt on Respondent and filing a copy of
ministration’s (FDA) Division of

Dockets Management. The Complaint alleges that Respondent’s staff unlawfully

sold smokeless tobacco to minors, thereby

violating the Federal Food, Drug, and

Cosmetic Act (Act) and its implementing regulations found at 21 C.F.R. Part

1140. CTP seeks a civil money penalty o:

$250.
On October 24, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns B J’s Kwik Shop, an establishment that sells tobacco
products and is located at 623 North State Route 25, Dexter, Missouri
63841. Complaint § 3.

e On March 12, 2013, an FDA-commissioned inspector observed that “‘a
person younger than 18 years of age was able to purchase a package of
Grizzly Pouches Premium Wintergreen smokeless tobacco . . . at
approximately 5:19 PM CT.” Complaint § 10.

e¢ On March 28, 2013, CTP issued a Warning Letter to B J’s Kwik Shop
explaining that the inspector’s March 12, 2013 observation constituted a
violation of a regulation found at 21 C.F.R. § 1140.14(a). In addition to
describing the violation, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violation. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 10.

e Inan undated letter, Christopher K. Barbour, Treasurer of Bootheel
Petroleum Co., Inc., responded to the Warning Letter on Respondent’s
behalf. “Mr. Barbour stated [that] a calendar was purchased to assist
employees [when] calculating the age of the patrons wishing to purchase
tobacco.” Complaint § 11.
e On July 3, 2013, FDA-commissioned inspectors documented an additional
violation of 21 C.F.R. § 1140.14(a) during another inspection of
Respondent’s establishment. The inspectors noted that “‘a person younger
than 18 years of age was able to purchase a package of Grizzly Long Cut
Premium Wintergreen smokeless tobacco . . . at approximately 9:15 AM.”
Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), retailers are prohibited from selling smokeless tobacco to
any person younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on March 12, 2013 and July 3,
2013, when its staff sold smokeless tobacco to minors. Therefore, Respondent’s
actions and omissions on two separate occasions at the same retail outlet constitute
violations of law for which a civil money penalty is merited. Accordingly, I find
that a civil money penalty of $250 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

